DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDSs filed 1/21/21, 3/26/21 and 9/22/21 have been considered and initialed copies of the PTO-1449s are enclosed.

Specification
The amendments to the specification filed 3/24/21, 12/15/21 and 3/30/22 have been entered.

Claim Objections
Claim 23 is objected to because of the following informalities:  in the second to the last the “and” after “agent,” should be --or--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 contains an improperly worded Markush group.  The proper wording for a Markush group is –selected from the group consisting of … and …--.


Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating cancers which have a Kras G12C mutation using the compound of claim 1, does not reasonably provide enablement for methods of treating all types of cancers using the compound of claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Applicant claims and discloses methods of treating all types of cancers using the compound of claim 1.  The specification discloses that the claimed compounds can be used in the treatment of Kras G12C mutation cell lines (pages 156+) and pages 150-152 show that the compounds bind to and modify Kras G12C.  Thus, applicants have only enabled the use of the claimed compounds for the treatment of Kras G12C mutation expressing cancers.  It is known that one compound cannot treat all types of cancers—see Table 2 of Johnson et al Cancer Treatment Reviews vol. 2 p. 1 (1975).  Thus, since the state of the art shows that one compound cannot treat all types of cancers and since applicant has only shown that their compound can bind to and modify Kras G12C and is used to treat Kras G12C mutation expressing cancers, it is the Examiner’s position that one of ordinary skill in the art would undergo undue experimentation to make and/or use the claimed invention.

Allowable Subject Matter
Claims 1-16 and 22 are allowed.  The claimed are allowed over the closest prior art, which is Kettle et al WO 2020/178282 (priority to 3/5/2019).  While this reference discloses a compound which is highly similar to applicant’s claimed compound, it is not prior art because the novel and unobvious difference between the reference compound and the claimed compound is indicated at the arrow (claimed compound shown below):

    PNG
    media_image1.png
    248
    387
    media_image1.png
    Greyscale
.
Specifically, the reference compound is
    PNG
    media_image2.png
    156
    374
    media_image2.png
    Greyscale
and substituent A in the reference is a bicyclic heteroaryl and corresponds to applicant’s 
    PNG
    media_image3.png
    134
    114
    media_image3.png
    Greyscale
group.  However, the reference does not indicate that the bicyclic heteroaryl can be substituted.  As seen by the arrow (above) the 
    PNG
    media_image3.png
    134
    114
    media_image3.png
    Greyscale
group must be substituted with NH2.  Because the reference does not disclose a substituted bicyclic heteroaryl group, the reference is not prior art.  Additionally, the addition of the -NH2 group to the 
    PNG
    media_image3.png
    134
    114
    media_image3.png
    Greyscale
 is not an obvious variation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643